DETAILED ACTION
This action is in response to the reply received December 6, 2021. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC § 101.
Claims 1-4, 6, 8, and 10-13 are rejected under 35 USC § 103.
Claim 7 objected to as allowable dependent claim.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Loritz et al., U.S. PG-Publication No. 2010/0198821 A1, in view of Schütze et al., "A cooccurrence-based thesaurus and two applications to information retrieval." Information Processing & Management 33, no. 3 (1997): 307-318 (hereinafter Schütze), further in view of Mueller et al., U.S. PG-Publication No. 2015/0339290 A1.

Claim 1
	Loritz discloses a synonym determination device, wherein the synonym determination device based on a co-occurrence … between a first word having a first attribute and a second word having a second attribute, whether the words are synonyms. Loritz discloses a "system for creating an adaptive thesaurus;" the adaptive thesaurus is "a database including a set of synonyms." Loritz ¶¶ 13; 46. Figure 2 illustrates a method for creating the adaptive thesaurus that receives a pair of terms (201) and calculates a recall gain, expansion independence, and semantic similarity (204) to determine whether the pair of terms are synonymous (i.e. added to the adaptive thesaurus). The pair of terms is evaluated using a corpus of text "annotated with semantic features." Semantic similarity is determined using feature vectors (Fi, Fe) corresponding to each term of the candidate pair (index term i, expansion term e). The semantic feature vectors are "comprised of keywords editorially applied to the individual text of the corpus." Id. at ¶¶ 31-47. Accordingly, the disclosed "semantic feature vectors" are analogous to the claimed attributes tagged to corresponding words.
	Further, Loritz discloses that semantic similarity r is "compared with a semantic similarity threshold before the term pair … are added to the adaptive thesaurus." The threshold ensures that an index term i is synonymous with expansion term e, "only if the two terms are sufficiently semantically similar." See Id. at ¶ 49. Accordingly, terms with feature vectors (i.e. attributes) that meet a threshold level of semantic similarity (i.e. attributes in common) are determined as synonymous.
	Loritz discloses the synonym determination device comprising: a CPU; a main storage device configured to store one or more programs executed by the CPU; a secondary storage device configured to store document data including information about a plurality of words including the first and second words, an attribute relationship table, a word-attribute correspondence table, a synonym dictionary, and a synonym exclusion list; and a display interface. Loritz discloses that the method is implemented on computer hardware, memory, and display. Id. at ¶ 29. The method uses a "corpus of text" annotated with semantic features (i.e. document data including information about words). Id. at ¶ 36. The method uses a matrix of feature vectors storing "multi-dimensional semantic similarity for each term pair" (i.e. attribute relationship table). Id. at ¶¶ 60; 65. The method receives term pairs from user input or a storage device; wherein "term pairs are morphological variants of a stem (or root) term" (i.e. word-attribute correspondence table). Id. at ¶¶ 31-35. The method is used to create and store an "adaptive thesaurus" (i.e. synonym dictionary). Id. at ¶ 31. Further, Loritz discloses rules for … exclusion of term pairs in the adaptive thesaurus" (i.e. synonym exclusion list). Id. at ¶¶ 50-51.
	Loritz discloses wherein the CPU is configured to: extract words registered in the word-attribute correspondence table from the document data. Loritz disclose that "for each term pair, computer system 100 searches … the corpus of annotated text for the index term." Id. at ¶ 38.
	Loritz discloses generate attribute-tagged document data by attaching an attribute tag indicating an attribute registered in the word-attribute correspondence table to the words extracted from the document data. Loritz discloses that "semantic features may be comprised of keywords editorially applied to the individual texts of the corpus." Loritz, ¶ 39. Loritz discloses that the corpus of text is "annotated with semantic features." Id. at ¶ 36; See Also ¶ 39 ("keywords editorially applied"). The disclosed annotations and or editorially applied keywords used to generate the semantic feature vectors (i.e. attributes) and analogous to the claimed "attribute tags which indicate attributes."
calculate a co-occurrence … between the first and second words, wherein the co-occurrence index indicates related attributes. Expansion independence is calculated based on "the document frequency of the index term AND'ed with the expansion term" (i∩e). Id. at ¶¶ 41-42. The synonym determination compares the expansion independence "with an expansion independence threshold before adding the term pair … to the adaptive thesaurus." If most documents with term i also contain term e, then the term pair is not added to the thesaurus. Id. at ¶ 48. Accordingly, the disclosed "expansion independence" is analogous to the claimed "co-occurrence index," because expansion independence is a value based on calculating a proportion of documents in a corpus wherein the term i co-occurs with the term e. Term pairs that occur frequently together are determined as hypernyms instead of synonyms. See Id. at ¶ 42.
	Loritz discloses determine whether the first and second words are synonyms or non-synonyms based on whether the calculated co-occurrence … is greater than or equal to a lower limit value. Loritz discloses that "term pairs are included in the adaptive thesaurus if all three measures … satisfy their respective thresholds." Id. at ¶ 50. Accordingly, determining whether a term pair meets the expansion independence threshold is based on a co-occurrence index; and determining whether a term pair meets the semantic similarity threshold is based on semantic feature vector Fi (i.e. first attribute) being sufficiency semantically similar to (i.e. related with) feature vector Fe (i.e. second attribute). The expansion independence is a value based on calculating a proportion of documents in a corpus wherein the term i co-occurs with the term e. The value must meet the expansion independence threshold before adding the term pair to the adaptive thesaurus. Loritz, ¶¶ 42; 48.
co-occurrence index.
	Schütze discloses determining synonymous words using a co-occurrence index. Schütze discloses methods to construct a coocurrence-based thesaurus. Schütze, 307. Each term is associated with "a vector that represents its pattern of local cooccurrences" that is compared with other vectors "to measure the coocurrence similarity, and hence semantic similarity of terms." The method generates a term-by-term matrix C, "such that element cij records the number of times that words i and j cooccur in a window size k." Semantic similarity between two words is "defined as the cosine between the corresponding columns of C." Id. at 311-312. The matrix, i.e. co-occurrence index, is used "to produce for each unique term … a vector that characterize its co-occurrence neighborhoods" used to "define a thesaurus by associating each word with its nearest neighbors with respect to a similarity measure on vectors." Id. at 313. Accordingly, Schütze discloses defining a thesaurus comprised of synonymic pairs using a co-occurrence index.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the synonym determination method of Loritz to incorporate a word co-occurrence matrix as taught by Schütze. One of ordinary skill in the art would be motivated to integrate a word co-occurrence matrix into Loritz, with a reasonable expectation of success, because "words with similar meanings will occur with similar neighbors if enough text material is available." Schütze, 311.
	Loritz-Schütze does not expressly disclose generate deleted attribute-tagged document data containing words to which no attribute tag is attached, wherein words to which no attribute tag is attached are deleted from the attribute-tagged document data.
generate deleted attribute-tagged document data containing words to which no attribute tag is attached, wherein words to which no attribute tag is attached are deleted from the attribute-tagged document data. Mueller discloses a method "for performing context based synonym filtering for natural language processing," that determines "measures of relatedness of synonyms." Mueller, ¶¶ 9; 22. For each conceptual unit in a portion of a document, "an operation is performed to determine that appropriateness of synonyms for terms within the conceptual unit." The operation "involves first removing all stop words in the conceptual unit, i.e. words that are generic in nature and provide little meaningful information." Id. at ¶ 29. Figure 3 illustrates an exemplary conceptual context synonym verification engine, wherein received portion of content 320 is parsed by a parser 220 to "remove stop words from the conceptual unit and/or portion of content." Id. at ¶¶ 57-59. Accordingly, Mueller discloses deleting stop words from content (i.e. generating deleted attribute-tagged document data) that are generic and provide little meaningful information (e.g. to which no attribute tag is attached) from the portion of content (i.e. attribute-tagged document data).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of creating an adaptive thesaurus of Loritz-Schütze to incorporate removing words that are generic and provide little meaningful information as taught by Mueller. One of ordinary skill in the art would be motivated to integrate removing words that are generic and provide little meaningful information into Loritz-Schütze, with a reasonable expectation of success, in order to increase processing speed and efficiency by limiting processing to words that are not generic and provide meaningful information.

Claim 3
	Loritz discloses register in the attribute relationship table in which the second attribute related with the first attribute. Loritz discloses that feature vectors are stored in a matrix. Loritz, ¶¶ 60; 65.
	Loritz discloses register in the word-attribute correspondence table a correspondence relationship between a word and an attribute. Loritz discloses that the "semantic features vectors may also be stored in the adaptive thesaurus in association with the term pair." Id. at ¶ 52.

Claim 6
	Loritz discloses wherein the CPU calculates the co-occurrence index for remaining words in the attribute-tagged document data. Loritz discloses an embodiment wherein "multi-dimensional semantic similarity for each term pair can be recomputed from [a] retrieved matrix of feature vectors," wherein the retrieved matrix of feature vectors would only comprise terms in which attributes are annotated. Loritz, ¶ 65.


Claims 2, 4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Loritz et al., U.S. PG-Publication No. 2010/0198821 A1, in view of Schütze et al., "A cooccurrence-based thesaurus and two applications to information retrieval." Information Processing & Management 33, no. 3 (1997): 307-318 (hereinafter Schütze), further in view of Mueller et al., U.S. PG-Publication No. 2015/0339290 A1, further in view of Carattini et al., U.S. PG-Publication No. 2015/0006563 A1.

Claim 2
	Carattini suggests calculate a first co-occurrence index between a first word having the first attribute and a second word having the second attribute; calculate a second co-occurrence index between the first word having the first attribute and a third word having the second attribute; and determine whether the second word and the third word are synonyms based on the first co-occurrence index and the second co-occurrence index. Carattini discloses methods for identifying synonyms through transitive relationships. For example, if "phrase 'B' is identified as a good synonym of the phrase 'A' … and if the phrase 'C' is identified as a good synonym of the phrase 'B' … then C can be identified a good synonym of A through the property of transitivity." Carattini, ¶¶ 139-145.
	Loritz-Schütze-Mueller discloses determining a co-occurrence index (e.g. co-occurrence matrix, expansion independence) between a pair of terms, wherein each term is associated with keyword attributes (e.g. semantic feature vector). The terms are determined as synonymous when their attributes are sufficiently semantically similar (i.e. having the same attributes). See Loritz, ¶¶ 39-49. For example, Loritz can calculate a first co-occurrence index for word A and word B and a second co-occurrence index for word A and word C; Loritz can also determine that the semantic feature vector for word A is sufficiently similar to word B and that the semantic feature vector for word A is also sufficiently similar to word C.
	If the semantic similarity based on the attributes of words B and C are the same (e.g. having a value of 1), then a person of ordinary skill in the art can apply the transitive relationship teaching of Carattini to determine that word A is also synonymous with word C. See Loritz ¶ 49 (semantic similarity value of 1 "represents a perfect and positively linear relationship" between semantic feature vectors).


Claim 4
	Loritz discloses present the third word as a synonym candidate of the second word when the first co-occurrence index and the second co-occurrence index are equal to or more than the lower limit value. The expansion independence is a value based on calculating a proportion of documents in a corpus wherein the term i co-occurs with the term e. The value must meet the expansion independence threshold before adding the term pair to the adaptive thesaurus. Loritz, ¶¶ 42; 48.
	Carattini discloses register the third word is registered as a synonym of the second word based on a registration instruction of the synonym candidate when the third word is presented as the synonym candidate of the second word. Carattini discloses methods for identifying synonyms through transitive relationships. For example, if "phrase 'B' is identified as a good synonym of the phrase 'A' … and if the phrase 'C' is identified as a good synonym of the phrase 'B' … then C can be identified a good synonym of A through the property of transitivity." Carattini, ¶¶ 139-145.

Claim 11 
	Loritz discloses a synonym determination method in which a CPU is included, wherein when a first attribute of a first word, and a second attribute of a second word and a third word related with the first attribute are given, the CPU determines, based on a first co-occurrence index between the first word and the second word and a second co-occurrence … between the first word and the third word, whether the second word and the third word are synonyms. Loritz discloses a "system for creating an adaptive thesaurus;" the adaptive thesaurus is "a database including a set of synonyms." Loritz ¶¶ 13; 46. Figure 2 illustrates a method for creating the adaptive thesaurus that receives a pair of terms (201) and calculates a recall gain, expansion independence, and semantic similarity (204) to determine whether the pair of terms are synonymous (i.e. added to the adaptive thesaurus). The pair of terms is evaluated using a corpus of text "annotated with semantic features." Semantic similarity is determined using feature vectors (Fi, Fe) corresponding to each term of the candidate pair (index term i, expansion term e). The semantic feature vectors are "comprised of keywords editorially applied to the individual text of the corpus." Id. at ¶¶ 31-47. Accordingly, the disclosed "semantic feature vectors" are analogous to the claimed attributes tagged to corresponding words.
	Further, Loritz discloses that semantic similarity r is "compared with a semantic similarity threshold before the term pair … are added to the adaptive thesaurus." The threshold ensures that an index term i is synonymous with expansion term e, "only if the two terms are sufficiently semantically similar." See Id. at ¶ 49. Accordingly, terms with feature vectors (i.e. attributes) that meet a threshold level of semantic similarity (i.e. attributes in common) are determined as synonymous.
extracting words registered in a word-attribute correspondence table from document data including information about a plurality of words, including a first word, a 
second word, and a third word. Loritz disclose that "for each term pair, computer system 100 searches … the corpus of annotated text for the index term." Id. at ¶ 38.
	Loritz discloses wherein the word attribute correspondence table and document data are stored in a secondary storage device. Loritz discloses that the method is implemented on computer hardware, memory, and display. Id. at ¶ 29. The method uses a "corpus of text" annotated with semantic features (i.e. document data including information about words). Id. at ¶ 36. The method uses a matrix of feature vectors storing "multi-dimensional semantic similarity for each term pair" (i.e. attribute relationship table). Id. at ¶¶ 60; 65. The method receives term pairs from user input or a storage device; wherein "term pairs are morphological variants of a stem (or root) term" (i.e. word-attribute correspondence table). Id. at ¶¶ 31-35. The method is used to create and store an "adaptive thesaurus" (i.e. synonym dictionary). Id. at ¶ 31. Further, Loritz discloses rules for … exclusion of term pairs in the adaptive thesaurus" (i.e. synonym exclusion list). Id. at ¶¶ 50-51.
	Loritz discloses generating attribute-tagged document data by attaching an attribute tag indicating an attribute registered in the word-attribute correspondence table to the words extracted from the document data. Loritz discloses that "semantic features may be comprised of keywords editorially applied to the individual texts of the corpus." Loritz, ¶ 39. Loritz discloses that the corpus of text is "annotated with semantic features." Id. at ¶ 36; See Also ¶ 39 ("keywords editorially applied"). The disclosed annotations and or editorially applied keywords used to generate the semantic feature vectors (i.e. attributes) and analogous to the claimed "attribute tags which indicate attributes."
calculating a first co-occurrence … between the first word and the second word and a second co-occurrence … between the first word and the third word. Expansion independence is calculated based on "the document frequency of the index term AND'ed with the expansion term" (i∩e). Id. at ¶¶ 41-42. The synonym determination compares the expansion independence "with an expansion independence threshold before adding the term pair … to the adaptive thesaurus." If most documents with term i also contain term e, then the term pair is not added to the thesaurus. Id. at ¶ 48. Accordingly, the disclosed "expansion independence" is analogous to the claimed "co-occurrence index," because expansion independence is a value based on calculating a proportion of documents in a corpus wherein the term i co-occurs with the term e. Term pairs that occur frequently together are determined as hypernyms instead of synonyms. See Id. at ¶ 42.
	Loritz does not expressly disclose wherein the determination is based on a co-occurrence index.
	Schütze discloses determining synonymous words using a co-occurrence index. Schütze discloses methods to construct a coocurrence-based thesaurus. Schütze, 307. Each term is associated with "a vector that represents its pattern of local cooccurrences" that is compared with other vectors "to measure the coocurrence similarity, and hence semantic similarity of terms." The method generates a term-by-term matrix C, "such that element cij records the number of times that words i and j cooccur in a window size k." Semantic similarity between two words is "defined as the cosine between the corresponding columns of C." Id. at 311-312. The matrix, i.e. co-occurrence index, is used "to produce for each unique term … a vector that characterize its co-occurrence neighborhoods" used to "define a thesaurus by associating each word with its nearest neighbors with respect to a similarity measure on vectors." Id. at 313. Accordingly, 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the synonym determination method of Loritz to incorporate a word co-occurrence matrix as taught by Schütze. One of ordinary skill in the art would be motivated to integrate a word co-occurrence matrix into Loritz, with a reasonable expectation of success, because "words with similar meanings will occur with similar neighbors if enough text material is available." Schütze, 311.
	Loritz-Schütze does not expressly disclose generating deleted attribute-tagged document data containing words to which no attribute tag is attached, wherein words to which no attribute tag is attached are deleted from the attribute-tagged document data.
	Mueller discloses generating deleted attribute-tagged document data containing words to which no attribute tag is attached, wherein words to which no attribute tag is attached are deleted from the attribute-tagged document data. Mueller discloses a method "for performing context based synonym filtering for natural language processing," that determines "measures of relatedness of synonyms." Mueller, ¶¶ 9; 22. For each conceptual unit in a portion of a document, "an operation is performed to determine that appropriateness of synonyms for terms within the conceptual unit." The operation "involves first removing all stop words in the conceptual unit, i.e. words that are generic in nature and provide little meaningful information." Id. at ¶ 29. Figure 3 illustrates an exemplary conceptual context synonym verification engine, wherein received portion of content 320 is parsed by a parser 220 to "remove stop words from the conceptual unit and/or portion of content." Id. at ¶¶ 57-59. Accordingly, Mueller discloses deleting stop words from content (i.e. generating deleted attribute-tagged document data) that are 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of creating an adaptive thesaurus of Loritz-Schütze to incorporate removing words that are generic and provide little meaningful information as taught by Mueller. One of ordinary skill in the art would be motivated to integrate removing words that are generic and provide little meaningful information into Loritz-Schütze, with a reasonable expectation of success, in order to increase processing speed and efficiency by limiting processing to words that are not generic and provide meaningful information.
	Loritz-Schütze-Mueller does not expressly disclose determining whether the second word and the third word are synonyms based on the first co-occurrence index and the second co-occurrence index. 
	Carattini suggests wherein the determination is also based on a determining whether the second word and the third word are synonyms based on the first co-occurrence index and the second co-occurrence index. Carattini discloses methods for identifying synonyms through transitive relationships. For example, if "phrase 'B' is identified as a good synonym of the phrase 'A' … and if the phrase 'C' is identified as a good synonym of the phrase 'B' … then C can be identified a good synonym of A through the property of transitivity." Carattini, ¶¶ 139-145.
	Loritz-Schütze-Mueller discloses determining a co-occurrence index (e.g. co-occurrence matrix, expansion independence) between a pair of terms, wherein each term is associated with keyword attributes (e.g. semantic feature vector). The terms are determined as synonymous when their attributes are sufficiently semantically similar (i.e. having the same attributes). See Loritz, 
	If the semantic similarity based on the attributes of words B and C are the same (e.g. having a value of 1), then a person of ordinary skill in the art can apply the transitive relationship teaching of Carattini to determine that word A is also synonymous with word C. See Loritz ¶ 49 (semantic similarity value of 1 "represents a perfect and positively linear relationship" between semantic feature vectors).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the synonym determination method of Loritz-Schütze-Mueller to incorporate identifying synonyms using transitive relationships as taught by Carattini. One of ordinary skill in the art would be motivated to integrate identifying synonyms using transitive relationships into Loritz-Schütze-Mueller with a reasonable expectation of success, in order to identify synonymic terms "even when the [terms] are not identified directly as synonyms on the basis of a related usage." Carattini, ¶ 139.

Claim 12
	Carattini discloses wherein when the third word is presented as a synonym candidate of the second word, the CPU registers the third word as a synonym of the second word based on a registration instruction of the synonym candidate. Carattini discloses methods for identifying synonyms through transitive relationships. For example, if "phrase 'B' is identified as a good synonym of the phrase 'A' … and if the phrase 'C' is identified as a good synonym of the phrase 

Claim 13
	Mueller discloses wherein before deleting words from the attribute-tagged document data, the secondary storage device stores an access destination of an original text. Mueller discloses that the "document may include any file, text article, or source of data." Portions of the corpus are "provided on one or more other network attached storage devices, I none or more databases, or other computing devices." Mueller, ¶¶ 79-80. The destination to access the original text corpus is determined using methods known to those of ordinary skill in the art (e.g. file name, database address, URL, etc.).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Loritz et al., U.S. PG-Publication No. 2010/0198821 A1, in view of Schütze et al., "A cooccurrence-based thesaurus and two applications to information retrieval." Information Processing & Management 33, no. 3 (1997): 307-318 (hereinafter Schütze), further in view of Mueller et al., U.S. PG-Publication No. 2015/0339290 A1, further in view of Yu et al., U.S. PG-Publication No. 2005/0033568 A1.

Claim 8
	Yu discloses wherein the CPU corrects the co-occurrence index between words based on logical relationship between words extracted from the document data. Yu discloses a method 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the synonym determination method of Loritz-Schütze-Mueller to incorporate the synonym extraction patterns as taught by Yu. One of ordinary skill in the art would be motivated to integrate the synonym extraction patterns into Loritz-Schütze-Mueller, with a reasonable expectation of success, in order to increase synonym extraction accuracy by using patterns manually generated by a domain expert. See Yu, ¶ 30.

Claim 10
	Yu discloses a logical relationship dictionary in which the first word and the second word having the logical relationship are registered. Yu discloses a method "for extracting gene and/or protein synonyms from text by processing a plurality of documents making up a text corpus, tagging a plurality of terms, each term identifying at least one of a gene and a protein from the text corpus, and determining whether at least two of the tagged terms are synonyms … using one or more of expert knowledge or machine learning techniques." The expert knowledge includes 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the synonym determination method of Loritz-Schütze-Mueller to incorporate the synonym extraction patterns as taught by Yu. One of ordinary skill in the art would be motivated to integrate the synonym extraction patterns into Loritz-Schütze-Mueller, with a reasonable expectation of success, in order to increase synonym extraction accuracy by using patterns manually generated by a domain expert. See Yu, ¶ 30. 


Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Applicant argues that the limitation "generate deleted attribute-tagged document data containing words to which no attribute tag is attached, wherein words to which no attribute is attached are deleted from the attribute-tagged document data" is the novel and/or unobvious feature of the present claims. However, Examiner notes that the independent claims perform no action to said generated "deleted attribute-tagged document data" (i.e. it is claimed to exist but is never actually used to perform a function). Only in dependent claim 7 is some function possibly performed in regards to the "deleted attribute-tagged document data." Examiner recommends amending the "calculating a co-occurrence index" limitations in the independent claims as follows:
Claim 1:
Calculate a co-occurrence index between the first and second words by comparing deleted attribute-tagged document data associated with the first word with deleted attribute-tagged document data associated with the second word, wherein the co-occurrence index indicates related attributes between the first word and second word.
Claim 11:
Calculating a first co-occurrence index between the first word and the second word by comparing deleted attribute-tagged document data associated with the first word with deleted attribute-tagged document data associated with the second word, wherein the first co-occurrence index indicates related attributes between the first word and second word, and a second co-occurrence index between the first word and third word by comparing deleted attribute-tagged document data associated with the first word with deleted attribute-tagged document data associated with the third word, wherein the second co-occurrence index indicates related attributed between the first word and third word.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 21, 2022